Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the after-final response filed by the Applicant on 15 June 2022 in which claims 1-20 are pending. Claims 1 and 15 are independent. Claims 2-14 and 16-20 are dependent. 
Applicant’s argument is carefully considered and found to be persuasive. It is found that Chen (i.e. US-2018/0143277-A1) is very close to the instant independent claims 1 and 15. However, Chen is not exactly what each of these independent claims contend. In Fig. 8 and ¶ [0036] Chen describes calibration data to be fully sampled for auto-calibration region 130 and does not appear to suggest performing “uniform sampling with under-sampling” for obtaining calibration data. Chen appears to discuss variable-density and pseudo-random under-sampling [for obtaining calibration data] which may lead to incoherent aliasing, however, it cannot be said Chen performs uniform sampling with under-sampling for obtaining calibration data. For this reason, rejection based on Chen is being withdrawn and the application is being allowed.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the closest prior art of the record (Chen) neither discloses nor reasonably suggests a medical imaging reconstruction method comprising a step of obtaining calibration data having uniform sapling with under-sampling, as stated in the claim in association with the remaining claim features.

As to dependent claim 2-14, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

As to independent claim 15, the claim is allowed because it contains subject like that of claim 1 for which claim 1 is found to be allowable.

As to dependent claim 16-20, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852